IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
STATE OF WASHINGTON,                       )      No. 83418-5-I
                                           )
                     Respondent,           )
                                           )
       v.                                  )
                                           )
STEVEN BRUCE PERRA,                        )      UNPUBLISHED OPINION
                                           )
                     Appellant.            )
                                           )

       VERELLEN, J. — Steven Perra took over $10,000 in goods from a Chehalis

Walmart and was convicted on four counts of second degree burglary, one count

of first degree organized retail theft, one count of first degree theft, one count of

second degree theft, and two counts of third degree theft.

       Perra contends retrial is required because the trial court denied his motion

for a continuance to retain private, rather than appointed, counsel. Because the

right to counsel of choice does not include the right to unduly delay trial or to seek

appointment of counsel one cannot afford, he fails to show the court abused its

discretion by denying his motion.

       He also contends retrial is required because he received ineffective

assistance of counsel. But he fails to show defense counsel was deficient for

declining to assist with introducing false testimony.
No. 83418-5-I/2



       Perra contends resentencing is required because his convictions for theft

merge with his conviction for organized retail theft. The first degree theft

conviction and a third degree theft conviction merge with the conviction for

organized retail theft, but the other theft convictions do not. Resentencing is also

required to strike several legal financial obligations and to recalculate Perra’s

offender score after removing a conviction voided by State v. Blake.1

       Perra also argues resentencing is required because his exceptional

sentence was excessive. Removing several convictions will lower Perra’s offender

score. Because the court imposed a “free crimes” exceptional sentence based, in

part, on his high offender score, on remand, the court must reconsider whether to

impose an exceptional sentence based upon Perra’s corrected offender score.

       Therefore, we affirm Perra’s convictions and remand for resentencing in

accordance with this opinion.

                                       FACTS

       From fall of 2019 through spring of 2020, the same man entered a Chehalis

Walmart four times and stole over $10,000 in goods, mostly jewelry. Security

cameras recorded each incident, and Sean Gabignaud, an asset protection

employee, watched the footage and filed reports with the Chehalis Police

Department after each incident. Gabignaud recognized the same culprit in each

video, but his identity was unknown.




       1   197 Wn.2d 170, 481 P.3d 521 (2021).




                                          2
No. 83418-5-I/3



       In March of 2020, Officer Noel Shields received Walmart’s report of a

jewelry theft that had occurred on the 14th. The report included pictures of the

man identified by Gabignaud as the culprit. Officer Jason Roberts happened to

see the pictures and recognized the culprit as Steven Perra. Officer Shields

requested a copy of Perra’s driver’s license from the Department of Licensing and,

comparing the photos, concluded Perra was the man in the security footage.

Officer Shields gave the name to Gabignaud, and he confirmed that Perra had

been permanently trespassed, or prohibited, from Walmart since 2011.

       The State charged Perra with four counts of second degree burglary, first

degree organized retail theft, first degree theft, second degree theft, and two

counts of third degree theft. He was arraigned on July 23, 2020, and trial was set

for October 19. Perra was found to be indigent and had defense counsel

appointed.

       At a pretrial hearing on October 16, Perra personally requested a two-week

continuance to retain private counsel, explaining he needed the time to obtain the

money to pay for an attorney, Richard Woodrow, that he had contacted. Perra

noted he had wanted to retain private counsel since “I first started this matter.”2

The court denied the continuance, explaining that Perra “had a long time to retain

an attorney” because the case had been pending for months.3 The court believed

Perra was attempting to delay the trial.


       2   Report of Proceedings (RP) (Oct. 16, 2020) at 7.
       3   Id. at 9.




                                           3
No. 83418-5-I/4



       On the first day of trial and after a jury was empaneled, Perra again

personally requested a continuance, but this time, it was to allow for an alibi

witness from Texas to give testimony. Defense counsel told the court that the only

defense witness would be Perra’s son and that the Texas witness “won’t be

relevant” for reasons he would explain privately to Perra.4

       Perra also renewed his request for a continuance to retain Woodrow,

saying he had obtained the money but could only retain him if granted a

continuance. Defense counsel explained he had spoken with Woodrow’s office,

and Woodrow had not been paid or made any arrangements to appear on Perra’s

behalf. The court denied the request for a continuance.

       After opening statements, Perra asked to personally address the court. He

requested another continuance. He contended a continuance was required

because, first, the police officers who interviewed his son yelled and were

threatening, and, second, because he needed a continuance to retain Woodrow

since his appointed defense counsel was “working against me.”5 Both defense

counsel and the prosecutor were present during the interview. Defense counsel

contradicted Perra, telling the court nobody yelled or made threats. The court

again denied Perra’s request for a continuance.

       After the State rested its case the following day, defense counsel asked to

speak with the court without the State present. Defense counsel believed Perra


       4   RP (Oct. 19, 2020) at 84.
       5   Id. at 102.




                                          4
No. 83418-5-I/5



and his son planned on giving false testimony and brought his concern to the

court’s attention. The court ruled both Perra and his son would be allowed to

testify and could be called to the stand by defense counsel, but defense counsel

would not be required to do more than ask both witnesses to tell their version of

events.

       The jury found Perra guilty of all charges. During sentencing, Perra

stipulated to the accuracy of his lengthy criminal history and the State’s

calculations of the offender score on each conviction. Depending on the

conviction, Perra’s offender score ranged from 16.5 to 25. The court found Perra’s

high offender scores “result[ed] in some of the current offenses going unpunished,”

and it imposed an exceptional sentence.6 The exceptional sentence runs each

burglary conviction consecutively and runs the other convictions concurrently with

those, resulting in 210 months of incarceration. The court also imposed legal

financial obligations.

       Perra appeals.

                                     ANALYSIS

I. Right to Choose Defense Counsel

       Perra argues his Sixth Amendment right to choice of counsel was violated

by the trial court’s denial of his continuance motions.




       6   Clerk’s Papers (CP) at 174-75.




                                            5
No. 83418-5-I/6



       The Sixth Amendment generally guarantees a defendant the right to choose

their counsel.7 But it does not guarantee “representation by an attorney [they]

cannot afford.”8 And it does not “permit a defendant to unduly delay the

proceedings.”9 When a defendant requests a continuance to retain new counsel,

the trial court weighs the right to counsel of choice “against the public’s interest in

the prompt and efficient administration of justice.”10 This decision is “highly fact

dependent” and can be made considering “all relevant information.”11

       We review denial of a continuance requested for the purpose of retaining

new counsel for abuse of discretion.12 A court abuses its discretion when its

decision rests on untenable grounds or was made for untenable reasons.13

       Perra first requested a continuance to hire Woodrow as defense counsel on

October 16, only three days before trial, and before he had the money to do so.

He requested a continuance again on October 19 after trial began, and he still

lacked the money to retain Woodrow. Indeed, it was uncertain whether Woodrow




       7State v. Aguirre, 168 Wn.2d 350, 365, 229 P.3d 669 (2010) (citing Wheat
v. United States, 486 U.S. 153, 159, 108 S. Ct. 1692, 100 L. Ed. 2d 140 (1988)).
       8   Id. (citing State v. Roberts, 142 Wn.2d 471, 516, 14 P.3d 713 (2000)).
       9   Id. (citing State v. Roth, 75 Wn. App. 808, 824, 881 P.2d 268 (1994)).
       10   Id. at 365 (citing Roth, 75 Wn. App. at 824).
       11State v. Hampton, 184 Wn.2d 656, 669, 361 P.3d 734 (2015) (citing
Ungar v. Sarafite, 376 U.S. 575, 589, 84 S. Ct. 841, 11 L. Ed 2d 921 (1964)).
       12   Id. at 662 (citing Aguirre, 168 Wn.2d at 365).
       13
        Id. at 670 (quoting State v. Blackwell, 120 Wn.2d 822, 830, 845 P.2d
1017 (1993)).




                                            6
No. 83418-5-I/7



could actually be retained because neither Perra nor his family appeared to be

able to pay for a private defense attorney.14

       Perra asserted he would require only two weeks to secure Woodrow as

defense counsel. But this does not account either for the time his new attorney

would need to prepare for trial or for the existing demands on Woodrow’s schedule

that could impact rescheduling. With such an uncertain, open-ended request,

granting a continuance could have unduly delayed the proceedings.15 Under

these circumstances, Perra fails to show the court abused its discretion by denying

his continuance motions.

II. Ineffective Assistance of Counsel

       Perra contends he received ineffective assistance of counsel because of an

actual conflict of interest between himself and his defense counsel.16 We review a

claim of ineffective assistance of counsel de novo.17



       14
        See Aguirre, 168 Wn.2d at 365 (no right to choose an unaffordable
defense counsel) (citing Roberts, 142 Wn.2d at 516).
        See id. (Sixth Amendment does not require an “undue delay” of
       15

proceedings) (citing Roth, 75 Wn. App. at 824).
       16 For the first time, in his reply brief, Perra contends defense counsel
provided deficient representation by violating his duty of communication. Perra
argues “counsel failed to communicate to Mr. Perra that he could not present [his]
testimony . . . essentially blindsiding Mr. Perra and leaving him without a cogent
defense.” Reply Br. at 1. Perra is mistaken. Defense counsel told him before trial
began that he could not present false testimony, RP (Oct. 20, 2020) at 341-42,
which was one reason he first requested a continuance to obtain new counsel, RP
(Oct. 20, 2020) at 347.
       17 State v. Koeller, 15 Wn. App. 2d 245, 257, 477 P.3d 61 (2020) (citing
State v. Sutherby, 165 Wn.2d 870, 883, 204 P.3d 916 (2009)).




                                          7
No. 83418-5-I/8



       A defendant bears the burden of proving defense counsel was ineffective. 18

The defendant must prove defense counsel’s performance was deficient and

prejudiced the outcome of trial.19 Failure to prove either deficiency or prejudice

ends the analysis.20

       After the State presented its case-in-chief, defense counsel asked for a

hearing without the State present in order to discuss an issue involving

RPC 3.3(a)(4), which prohibits a lawyer from “knowingly . . . offer[ing] evidence

that the lawyer knows to be false.” Defense counsel, after Perra consented to him

doing so, recounted a pretrial conversation in which Perra admitted committing the

alleged crimes due to drug addiction. In the same conversation, Perra also

admitted that he was captured by a security camera while committing at least one

theft. Perra, however, intended to testify that he was in Texas when the crimes

were committed and that he was not the man in the security camera footage.

       On appeal, Perra does not argue defense counsel lacked a reasonable

basis to conclude he would present false testimony. “[A] defendant has no

legitimate interest that conflicts with his or her attorney's obligation not to tolerate

perjury and to adhere to the Rules of Professional Conduct.”21 RPC 3.3(a)(4)


       18   Id. (citing State v. Grier, 171 Wn.2d 17, 33, 246 P.3d 1260 (2011)).
       19   Id. (citing Grier, 171 Wn.2d at 32-33).
       20State v. Woods, 198 Wn. App. 453, 461, 393 P.3d 886 (2017) (citing
State v. Hendrickson, 129 Wn.2d 61, 78, 917 P.2d 563 (1996)).
       21State v. Berrysmith, 87 Wn. App. 268, 277, 944 P.2d 397 (1997) (citing
Nix v. Whiteside, 475 U.S. 157, 187, 106 S. Ct. 988, 89 L. Ed. 2d 123 (1986)
(Blackmun, J. concurring)).




                                             8
No. 83418-5-I/9



prohibits an attorney from presenting evidence that they know is false. RPC 3.3(e)

lets an attorney “refuse to offer evidence that the lawyer reasonably believes is

false.” Every attorney has a “special duty . . . to prevent and disclose frauds upon

the court.”22 Thus, an attorney’s duty of loyalty “is limited to legitimate, lawful

conduct” and does not require “taking steps or in any way assisting the client in

presenting false evidence.”23 Because Perra fails to demonstrate an actual conflict

between himself and defense counsel, Perra fails to demonstrate ineffective

assistance.24

III. Double Jeopardy & Merger

       Among his convictions, the jury found Perra guilty of first degree theft,

second degree theft, two counts of third degree theft, and first degree organized

retail theft. Perra contends the first degree organized retail theft conviction must

be vacated either because being punished for that crime and the thefts violates

double jeopardy or because organized retail theft merges with the other thefts.



       22Nix, 475 U.S. at 168-69; accord Berrysmith, 87 Wn. App. at 276-77 (“A
lawyer who reasonably believes that his or her client intends to commit
perjury may neither advocate nor passively tolerate the client’s position.”) (citing
RPC 3.3; RPC 1.6; State v. Fleck, 49 Wn. App. 584, 744 P.2d 628 (1987)).
       23Nix, 475 U.S. at 166; see RPC 1.6(b)(2) (“A lawyer to the extent the
lawyer reasonably believes necessary: . . . may reveal information relating to the
representation of a client to prevent the client from committing a crime.”).
       24  See id. at 171 (representation was not deficient when defense counsel’s
adherence to ethics and refusal to aid in presenting false testimony resulted in an
alleged conflict with their client); see also State v. Elwell, No. 99546-0, slip op. at
22, (Wash. Mar. 3, 2022), https://www.courts.wa.gov/opinions/
pdf/995460.pdf (“‘[A] conflict over strategy is not the same thing as a conflict of
interest.’”) (quoting State v. Cross, 156 Wn.2d 580, 607, 132 P.3d 80 (2006)).




                                            9
No. 83418-5-I/10



Because the merger doctrine is “an extension of double jeopardy principles,”25 we

review both allegations de novo.26

      The United States and Washington constitutions “provide the same

protections” against double jeopardy,27 which prohibits imposing multiple

punishments for the same offense.28 “In this context, ‘the Double Jeopardy Clause

does no more than prevent the sentencing court from prescribing greater

punishment than the legislature intended.’”29

      The State does not argue the legislature intended to expressly authorize

different punishments, so we apply the Blockburger30 test to decide whether

Perra’s right against double jeopardy was violated.31 He was not placed in double




      25State v. Berg, 181 Wn.2d 857, 864, 337 P.3d 310 (2014) (citing U.S.
CONST. amend. V).
      26 State v. Freeman, 153 Wn.2d 765, 770, 108 P.3d 753 (2005) (citing State
v. Johnston, 100 Wn. App. 126, 137, 996 P.2d 629 (2000); State v. Knutson, 88
Wn. App. 677, 680, 946 P.2d 789 (1997)).
      27 State v. Muhammad, 194 Wn.2d 577, 615-16, 451 P.3d 1060 (2019)
(quoting In re Pers. Restraint of Francis, 170 Wn.2d 517, 522 n.1, 242 P.3d 866
(2010)).
      28 Id. at 616 (quoting Whalen v. United States, 445 U.S. 684, 688, 100 S.
Ct. 1432, 63 L. Ed. 2d 715 (1980)).
      29 Id. (quoting Missouri v. Hunter, 459 U.S. 366, 103 S. Ct. 673, 74 L. Ed.
2d 535 (1983)).
      30   Blockburger v. United States, 284 U.S. 299, 52 S. Ct. 180, 76 L. Ed. 306
(1932).
      31Muhammad, 194 Wn.2d at 617 (citing State v. Kier, 164 Wn.2d 798, 804,
194 P.3d 212 (2008)).




                                         10
No. 83418-5-I/11



jeopardy if each crime is distinct and requires the State to prove a fact that the

other crime does not.32

        To apply this test, we examine if the different crimes, “as charged and

proved, are the same in law and fact, [then] they may not be punished separately

absent clear legislative evidence to the contrary.”33 To convict Perra on each of

the theft counts, the State had to prove he “wrongfully obtained or exerted control

over the property of another” on a particular date and for a particular value. 34 To

convict Perra of organized retail theft, the State had to prove he “wrongfully

obtained or exerted control over property from one or more mercantile

establishments over a period of 180 days.”35 Because the theft and organized

retail theft charges are based upon the same prohibited conduct, occurring at the

same time, with the same retail store victim, these crimes are the same in law and

fact.

        “However, the mere fact that the same conduct is used to prove each crime

is not dispositive.”36 To determine whether the legislature intended to impose

multiple punishments for the same conduct, we apply the merger doctrine.37


        32
         State v. Parmelee, 108 Wn. App. 702, 708-09, 32 P.3d 1029 (2001)
(quoting Blockburger, 284 U.S. at 304).
        33   Freeman, 153 Wn.2d at 777 (citing Blockburger, 284 U.S. at 304).
        34   CP at 44, 46, 48, 50.
        35   CP at 51.
        36
         Freeman, 153 Wn.2d at 777 (emphasis omitted) (citing United States v.
Dixon, 509 U.S. 688, 704, 113 S. Ct. 2849, 125 L. Ed. 2d 556 (1993)).
        37   Muhammad, 194 Wn.2d at 617; Freeman, 153 Wn.2d at 777.




                                           11
No. 83418-5-I/12



“Under that doctrine, a lesser included offense merges ‘into a more serious

offense when a person is charged with both crimes, so that the person is not

subject to double jeopardy.’”38

       In State v. Parmalee, this court concluded a defendant charged with several

lesser included offenses and one more serious offense could be found guilty of the

lesser included offenses that were not needed to prove the more serious offense.39

An ex-husband argued his three convictions for violating a protection order

shielding his ex-wife merged with his conviction for stalking her.40 To prove felony

stalking, the State had to demonstrate the ex-husband repeatedly harassed his ex-

wife.41 Thus, two of the protection order violations were necessary to prove the

more serious felony stalking charge, merging with it.42 The remaining protection

order violation was not necessary for the stalking conviction and did not merge

with it.43 This court remanded for the ex-husband to be resentenced on the felony

stalking conviction and for one protection order violation.44

       Here, Perra contends his conviction for first degree organized retail theft

merges with his theft convictions. But he confuses how merger works because, if



       38   Id. at 618 (quoting BLACK’S LAW DICTIONARY 1184 (11th ed. 2019)).
       39   108 Wn. App. 702, 710, 32 P.3d 1029 (2001).
       40   Id.
       41   Id. at 711.
       42   Id.
       43   Id.
       44   Id.




                                          12
No. 83418-5-I/13



the doctrine applies, lesser included theft convictions merge into the more serious

first degree organized retail theft conviction.45 Regardless, the State concedes

Perra’s conviction for first degree theft and one conviction for third degree theft

merge into the first degree organized retail theft conviction.46 We accept its

concession.

       Perra was found guilty on count XI for first degree organized retail theft,

which meant he “wrongfully obtained or exerted unauthorized control over

property” with a value of at least $5,000 “from one or more mercantile

establishments over 180 days.”47 As charged, this required proving at least two

thefts. He was also found guilty on count II, a third degree theft charge for taking

about $230 in goods in September of 2019, and on count IV, a charge for first

degree theft of goods worth more than $5,000 in December of 2019. Because

Perra could not have been found guilty of the more serious organized retail theft

charge without the less serious charges, counts II and IV merge with count XI.48


       45 Muhammad, 194 Wn.2d at 618. First degree theft and first degree
organized retail theft are both class B felonies, but first degree organized retail
theft has a higher seriousness level. RCW 9A.56.030(2); RCW 9A.56.350(2);
RCW 9.94A.515.
       46We note that Perra does not dispute that these particular convictions,
rather than others, merge into first degree organized retail theft.
       47   RCW 9A.56.350(1)(c), (2).
       48 See Berg, 181 Wn.2d at 865 (explaining the merger doctrine “represents
an ‘aversion to prosecuting a defendant . . . based on acts which are so much the
part of another substantive crime that the substantive crime could not have been
committed without such acts and that independent criminal responsibility may not
fairly be attributed to them’”) (quoting State v. Green, 91 Wn.2d 431, 458-59, 588
P.2d 1370 (1979) (Utter, J. dissenting)) (internal quotation marks omitted).




                                          13
No. 83418-5-I/14



However, the remaining theft charges do not merge because, as in Parmalee, they

were not needed to convict Perra of the more serious charge.

IV. Sentencing

      Perra argues remand is required to strike several discretionary legal

financial obligations and to recalculate his offender score after removing a

conviction that State v. Blake rendered void. The State concedes resentencing is

required to remove the legal financial obligations and strike the conviction voided

by Blake. We accept its concession.

      Perra also contends remand is required for resentencing because his

exceptional sentence was excessive.49 The trial court imposed an exceptional

sentence, at least in part, under RCW 9.94A.535(2)(c), the “free crimes”

enhancement, which allows an exceptional sentence when a defendant

“committed multiple current offenses and the defendant’s high offender score

results in some of the current offenses going unpunished.”50 The court explained

Perra had “an extraordinary record and an extraordinary criminal history.” 51

Because the basis of Perra’s exceptional sentence was, in part, a high offender




      49 We note that Perra asserts his 210-month sentence was “30 times the
high end of his standard range of 58 months,” App. Br. at 38, but he is mistaken.
Second degree burglary is a class B felony with a seriousness level of III.
RCW 9A.52.030(2); RCW 9.94A.515. With an offender score of 9 or greater, it
has a standard range of 51 to 68 months. RCW 9.94A.510. At most, Perra’s
sentence was about four times higher than the low end of the standard range.
      50   CP at 174.
      51   RP (Oct. 28, 2020) at 505.




                                         14
No. 83418-5-I/15



score that will be lowered on remand, the trial court must reconsider whether to

impose an exceptional sentence.

      Therefore, we affirm Perra’s convictions and remand for resentencing in

accordance with this opinion.




WE CONCUR:




                                        15